Reasons for Allowance
Claim 1, none of the prior art of record teaches alone or in combination the limitation “an extension direction of the polymers is substantially orthogonal to the transmission axis, and the polarizer is located between the first display panel and the second display panel.”

Claims 2-7 are dependent upon claim 1 and are allowed for the reason set forth above in claim 1.

Claim 8, none of the prior art of record teaches alone or in combination the limitation “an extension direction of the polymers is substantially orthogonal to the transmission axis, the polarizer is located between the first display panel and the second display panel.”

Claims 9-14 are dependent upon claim 8 and are allowed for the reason set forth above in claim 8.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573. The examiner can normally be reached Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONG D PHAM/           Primary Examiner, Art Unit 2691